Citation Nr: 1311755	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  09-42 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to August 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran testified at a Board video conference hearing in April 2011 before the undersigned.  A hearing transcript has been associated with the claims file. 

The Board remanded the matter to the agency of original jurisdiction (AOJ) (via the Appeals Management Center (AMC)) in September 2011 for additional evidentiary development.  The case has now been returned to the Board for further appellate action.

The appeal is REMANDED to the AOJ via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted above, this matter was last before the Board in September 2011.  After careful consideration of all action undertaken since that time, the Board now finds that further development is again warranted.  Accordingly, the case will again be remanded.  

Specifically, the Board in September 2011 found that remand was necessary to obtain the Veteran's records from the Social Security Administration (SSA), the Jesse Brown VA Medical Center (VAMC) in Chicago, Illinois (formerly Westside VAMC), and the Edward Hines, Jr. VAMC in Hines, Illinois.  Upon remand, the Veteran's SSA records were obtained, and they are currently associated with the claims file.  Furthermore, the available records from the Jesse Brown VAMC and Hines VAMC are associated with the claims file (including in the Virtual VA electronic record).  To the extent any VA records are not now associated with the claims file, the claims file shows that the identified VA medical centers provided affirmative responses indicating that no further records are available.  The Veteran was appropriately notified of the unavailability of these records.  In light of this development, the Board finds that there was substantial compliance with these remand directives.  

However, the Board in September 2011 also directed that a VA psychiatric examination be undertaken.  The examiner was asked to offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any acquired psychiatric disability is related to service.  The examiner was further requested to opine, for any diagnosed psychoses, whether it is at least as likely as not (a 50% or higher degree of probability) that such became manifested within one year from the Veteran's separation from service (he was discharged in August 1977).  The Board emphasized that an etiological opinion must be provided for all Axis I diagnoses and that a thorough rationale should be provided for any opinion expressed.

Upon remand, the Veteran underwent a VA examination in October 2011.  However, the examination results are not adequate to decide the claim for two reasons.  

First, the VA examiner does not appear to have accurately reviewed the available evidence.  Specifically, the October 2011 VA examiner found that "there is no documentation of the context in which [the Veteran's] first documented hospitalization occurred from which to opine etiology."  The VA examiner further found that the earliest documentation was in a May 1996 progress note.  Yet, the claims file actually contains medical records from March 1991 showing a hospital admission for symptoms diagnosed as paranoid schizophrenia.  Moreover, this documentation provides extensive context revealing the reason for the hospitalization.  Thus, the VA examiner's factual foundation is unclear.  

Second, the VA examiner's conclusions are speculative and unsupported.  Initially, the VA examiner found that symptoms explored and endorsed were not consistent with a diagnosis of schizoaffective disorder.  The VA examiner found particularly significant that there was no documentation or history given of perceptual or thought disorder for at least 2 weeks in the absence of prominent mood symptoms.  With regard to etiology, the VA examiner opined that it is less likely than not that symptoms were manifested within one year from the Veteran's service separation in August 1977.  The VA examiner also found, regarding etiology, that an opinion would require speculation.  Yet, the VA examiner made clear as a preliminary matter:  "Please note that I have no expertise to determine whether or not a condition is service-connected."  This declaration calls into question the examiner's capability to address the central questions posed to her.  In other words, without any expertise in determining causation, the VA examiner's conclusions are speculative.  Moreover, to the extent the VA examiner nonetheless provided etiology opinions, those opinions are based on the examiner's inaccurate review of the record, as noted immediately above.  

For these two reasons, the October 2011 VA examination is inadequate to decide the claim.  A new VA examination is therefore necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board also finds that further documentary development is necessary.  In particular, the Veteran testified at his April 2011 Board hearing that his symptoms began during service; he was paranoid and "would change" to deal with the stress of being out to sea.  Hr'g Tr. 3.  Also, he talked to himself.  Hr'g Tr. 4.  He explained that he did not inform any of his officers during service about his hearing voices.  Hr'g Tr. 6.  He also conceded that he could not otherwise be sure if he had these problems after service in the 1980s because it has been so long.  Hr'g Tr. 5.  

A VA psychologist in April 2007 noted similar statements from the Veteran and observed that that "[i]n fact, this is very much in keeping with [his] character in trying to be responsible, do as much as he can without complaint, trying not to burden others, etc."  

An October 2007 VA group therapy note also documents the Veteran's feeling that "he was ill when in the service, but not diagnosed."  This note also documents the Veteran's description of having a difficult time getting along with shipmates, such as them not wanting to give him any instruction and having a difficult time catching on to things/tasks.  He felt it was difficult for him to adapt to military life.  He felt isolated and alone, thus he kept to himself to avoid trouble due to racial tension.

Also potentially pertinent, several VA treatment records, such as in August 2007, April 2009, and September 2010, document the Veteran's report that he had learning difficulties as a child in school.  

The Board observes that the claims file now contains some performance reviews extracted from the Veteran's official military personnel file (OMPF).  However, his Board hearing testimony and the VA treatment records identified above indicate that his complete personnel file may contain potentially relevant evidence demonstrating any behavioral problems during service, even if he did not expressly report them to his officers.  The OMPF may also provide further information as to the Veteran's pre-service functioning, particularly as it regards his report of having educational difficulties.  Therefore, the Board finds that the complete OMPF should be obtained.  

Finally, the Veteran's has variously reported having three years of Reserve service after separation from active duty service in August 1977.  All outstanding records related to his Reserve service, if any, should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain all of the Veteran's outstanding VA treatment records, including on an ongoing basis until the case is recertified to the Board.  [Note:  The last VA records associated with the claims file were from the Jesse Brown/West Chicago VAMC from January 1995 thru June 2012.]

2.  Contact the appropriate service department and/or records custodian(s), to include the National Personnel Records Center, with a request for a copy of (a) the Veteran's complete official military personnel record, and (b) all records related to any Reserve service.  If indicated, a separate request for any mental hygiene or mental health records must be made.    

3.  All attempts to fulfill the development specified in paragraphs 1-2 above must be documented in the claims file.  

All obtained records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's secure electronic file contained in the Virtual VA system.  

If, after making as many requests as are necessary to obtain these Federal records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying:  
(i) the identity of the records VA was unable to obtain; 
(ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.  

4.  After completing the requested development in paragraphs 1-3 above, undertake any further development found to be warranted by the new records.  Then, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and likely etiology of his claimed psychiatric disorder.  

A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  The examiner is asked to confirm whether the paper and electronic records were available for review. 

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and specifically indicate whether it is at least as likely as not (i.e., there is at least an equal probability) that a current psychiatric disorder had its onset (became manifest) during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to or results from any event or circumstance of his active service.  

If the examiner finds evidence that a psychiatric disorder has existed since childhood, the examiner should provide an opinion as to the likelihood both (a) the disorder existed at the time of the Veteran's entrance into active duty service in September 1974, and (b) that the disorder underwent any degree of aggravation during service.  The Board is particularly concerned with determining, if indicated, whether it is clear and unmistakable both that (a) a disorder preexisted service and (b) was not aggravated during service.  The examiner is therefore asked to state his/her degree of certainty in these answers.  (For the examiner's consideration: an "at least as likely as not" probability would not be considered "clear and unmistakable" evidence on either question.)

It is essential that the examiner thoroughly explain why and how all conclusions and opinions were reached.  Because the examiner is being asked to provide an expert medical opinion on causation, the following considerations are of particular importance:  

(a) The examiner should identify any specialization, specific knowledge, experience, education, or training s/he may have in assessing medical causal relationships.  

(b) The examiner is asked to expressly identify all specific evidence (i.e., facts) found in the Veteran's claims file used to support his/her conclusions.  Similarly, where applicable, the examiner should identify all information/foundation obtained outside the claims file, if such is used to inform/support any opinion or conclusion.  For instance, any independent research, knowledge, literature (journal articles, textbooks), etc., utilized in justifying all conclusions.  The examiner is asked to be as specific as possible.  

(c) If applicable, the examiner is asked to discuss why any other risk factors, alternative causes (i.e., differential diagnoses/etiology or intervening injuries), or other confounding factors make it more or less likely that a current psychiatric disorder results from or was incurred coincident with service.  

(d) If the examiner determines that an opinion relating a current disorder to service would be speculative, s/he must clearly explain the reasons supporting this conclusion.

5.  After completing the requested actions in paragraphs 
1-4 above, and any additional notification and/or development now warranted by the record, readjudicate the remanded issue with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


